Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are allowed.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 and 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-14, a  method for determining a health status of an actuator, the method comprising: the first counter value represents a relative amount of time an operating condition of the respective actuator fell within a first range and the second counter value represents a relative amount of time the operating condition of the respective actuator fell within a second range; determining a failure model based at least in part on the first counter values and the second counter values received from the plurality of actuators; and determining a health status of each of the plurality of actuators based at least in part on the failure model; regarding claims 15-19, a method for determining a health status of an actuator, the method comprising: the first counter value represents a relative amount of time that a first operating condition of the respective actuator fell within a first range and a second operating condition of the respective actuator fell within a third range; the second counter value represents a relative amount of time that the first operating condition of the respective actuator fell within the first range and the second operating condition of the respective actuator fell within a fourth range; the third counter value represents a relative amount of time that the first operating condition of the respective actuator fell within a second range and the second operating condition of the respective actuator fell within the third range; the fourth counter value represents a relative amount of time that the first operating condition of the respective actuator fell within the second range and the second operating condition of the respective actuator fell within the fourth range; determining a failure model based at least in part on the first counter values, the second counter values, the third counter values and the fourth counter values received from the plurality of actuators; and determining a health status of each of the plurality of actuators based at least in part on the failure model and regarding claim 20, a server comprising: the first counter value represents a relative amount of time an operating condition of the respective actuator fell within a first range and the second counter value represents a relative amount of time the operating condition of the respective actuator fell within a second range; a processor operatively coupled to the receiver, the processor configured to: determine a failure model based at least in part on the first counter values and the second counter values received from the plurality of actuators; and determine a health status of each of the plurality of actuators based at least in part on the failure model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119